DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 7/28/2022, with respect to independent claims, as amended, have been fully considered and are persuasive.

Examiner’s Amendment
The following examiner’s amendment is necessary for avoiding 112 rejections:
Claim 4. (Currently Amended) The computer-implemented method of claim 1 wherein the back pointer is written within the stripe of the RAID storage where data associated with the physical 

Claim 5. (Currently Amended) The computer-implemented method of claim 4 further comprising determining whether the virtual 

Claim 6. (Currently Amended) The computer-implemented method of claim 5 further comprising zeroing the pointer to the physical 

Claim 7. (Currently Amended) The computer-implemented method of claim 1 wherein the physical 

Claim 11. (Currently Amended) The computer program product of claim 8 wherein the back pointer is written within the stripe of the RAID storage where data associated with the physical 

Claim 12. (Currently Amended) The computer program product of claim 11 wherein the operations further comprise determining whether the virtual 

Claim 13. (Currently Amended) The computer program product of claim 12 wherein the operations further comprise zeroing the pointer to the physical 

Claim 14. (Currently Amended) The computer program product of claim 8 wherein the physical 

Claim 18. (Currently Amended) The computing system of claim 15 wherein the back pointer is written within the stripe of the RAID storage where data associated with the physical 

Claim 19. (Currently Amended) The computing system of claim 18 wherein the operations further comprise determining whether the virtual 

Claim 20. (Currently Amended) The computing system of claim 15 wherein the physical 

Allowable Subject Matter
Claims 1-19 are allowed over the prior art of records.
The following is an Examiner’s statement of reasons for the indication of allowable subject matter; the claims are allowable because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.
For Independent claim 1, 
Prior art has been found to teach “A computer-implemented method comprising: identifying, by a computing device, information associated with a relationship between a physical block and a virtual block for RAID storage; writing the information associated with the relationship between the physical block and the virtual block within a stripe of the RAID storage associated with the physical block, wherein the information includes a back pointer from the physical block to the virtual block, []; and rebuilding the physical block within the RAID storage only when the stripe associated with the physical block indicates the physical block is in use";
Since, no prior art was found to teach: ”wherein the back pointer is used in garbage collection” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion,
The examiner found the invention as claimed to be novel, and allowed it to be patented.
For Independent claims 8 and 15, the claims recite essentially similar limitations as in claim 1;
For dependent claims 4-7, 11-14, and 18-20, the claims are allowed due to their dependency on allowable independent claims 1, 8, and 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Fisher et al. (US 2016/0179395 A1) teaches all limitation but not back pointer used for garbage collection.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAIR LEIBOVICH/
Primary Examiner, Art Unit 2114